Citation Nr: 1636241	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-42 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 40 percent for a cervical spine disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to July 1980 and from October 1980 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Cleveland, Ohio has jurisdiction over the appeal.

The Veteran was afforded a Board Central Office hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

Although a formal claim for a TDIU was previously denied and an appeal on this matter was not perfected, the issue of entitlement to TDIU has been raised by the record and is part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also August 2011 VA Form 21-8940.  Accordingly, the issue has been separately listed on the title page.

The issues entitlement to a rating in excess of 40 percent for a cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Without consideration of the ameliorative effects of medication, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a maximum 50 percent rating for migraine headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Headaches

The Veteran asserts that a higher disability rating is warranted for her migraine headaches.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).  In this case, the appeal period before the Board begins on August 8, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The Veteran's migraine headaches have been rated as 30 percent disabling under DC 8100 for the entire appeal period, which contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.

VA treatment records reflect ongoing treatment for headaches.  In February 2007, the Veteran reported to the VA emergency department after suffering the "worst headache of her life" the previous day; it was manifested by unilateral left-sided throbbing, photophobia, and nausea.  She noted that her migraines were typically controlled with Imitrex, but she had run out prior to this headache episode.  In March 2007, despite use of headache medication, she reported migraine headaches once per week that last for 1 or 2 days over the past several years.

The Veteran was afforded a VA headaches examination in February 2008, in which she reported that her headaches had increased in severity and duration over the past few years.  She noted that when she got headaches, she balled up into the fetal position with a cover over her head in a quiet and dark place.  She reported nausea and vomiting with some migraines and was taking two medications for treatment.  For the previous year, she reported that headaches had occurred weekly and the condition was treated with constant medication.  The Veteran stated that most attacks were prostrating and the duration was typically several hours.  She reported that when she had a migraine, all activities were severely affected or prevented.  She was not working at the time of the examination.

An October 2010 VA treatment note reflects the Veteran was having migraines approximately two to three times per month, but she was able to control them with quick medicine administration.  She was having a headache at the time of her treatment, and noted she had run out of medication.

During her April 2016 Board hearing, the Veteran testified that she had incapacitating migraines at least two to three times per week and the episodes lasted at least thirty minutes.  She also stated that she sometimes experienced photophobia, phonophobia, nausea and vomiting during a migraine.  She testified that she last worked in 2011, and when she was working she had to take time off due to headaches once or twice per month.

In assessing the severity of the Veteran's migraine headaches, the Board initially notes that although the Veteran's use of medication reduces the number of migraine headaches she experiences, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the rating criteria under 38 C.F.R. § 4.124a, DC 8100, do not explicitly contemplate the ameliorative effects of medication, the assigned rating for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication. 

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran has very frequent, completely prostrating and prolonged attacks of migraine headaches that were productive of severe economic inadaptability.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal, the Veteran's migraines have more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In light of the foregoing, the Board finds that a 50 percent (maximum) schedular rating is warranted.


ORDER

A maximum 50 percent rating for the Veteran's migraines is granted for the entire appeal period.


REMAND

The Veteran has testified that her cervical spine disability has worsened since her last VA examination in November 2013, warranting an updated examination.  Updated VA treatment notes should be associated with the record.  

Action on the TDIU aspect of her claim is deferred pending the above-requested development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of her cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should comment on any occupational impairment attributable to the cervical spine disability.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


